DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant argues Muto teaches the use of hydrophobic silica powder and therefore does not teach or suggest the fluorinated copolymer composition comprising a hydrophilic silica as recited in claim 1. This argument is persuasive and the rejection has been withdrawn. However, new grounds of rejection are set forth below that are not necessitated by amendment. Therefore, the present office action is made non-final. 
This application is a Continuation of application No. PCT/JP2018/037277, filed on Oct. 4, 2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2017-1 96075 filed 10/6/2017, which papers have been placed of record in the file.  
Claims 1-13 are pending. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 2001/0000788, cited in IDS filed 8/3/2021) in view of Ota et al. (JP 2013/173929) as evidenced by the Aerosil A200 datasheet. 
A machine translation of Ota is provided with this office action. 
	Regarding claim 1: Ono is directed to a fluorinated copolymer composition comprising a copolymer having units based on vinylidene fluoride, tetrafluoroethylene, hexafluoropropene ([0020] Ono). 
Specific examples include vinylidene fluoride-hexafluoropropen-tetrafluoroethylene terpolymer ([0033] Ono) (equivalent to a copolymer having units based on tetrafluoroethylene units and units based on propylene and
a copolymer having units based on tetrafluoroethylene and units based on vinylidene fluoride)
Also suitable is a vinylidene fluoride-perfluoro(methyl vinyl ether)-tetrafluoroethylene terpolymer ([0033] Ono) (equivalent to a copolymer having units based on tetrafluoroethylene and units on a perfluoro(alkyl vinyl ether))
Diatomite (equivalent to diatomaceous earth) filler is disclosed ([0022] Ono)
Silica of A200 is used in the working examples. Per the datasheet for A200, it has a specific surface area of 175 m2/g – 225 m2/g and is hydrophilic. With regards to the publication date of the datasheet, references cited to show a universal fact need not be available as prior art before applicant's filing date. Such facts include the characteristics and properties of a material or a scientific truism, see MPEP 2124.
	An acid acceptor is not mentioned, although additives can be added ([0025] Ono). 
	Ota is directed to a fluorinated copolymer composition used for making sealing materials, comprising a copolymer having units based on tetrafluoroethylene and units based on propylene, (TFE / Pr), a copolymer of tetrafluoroethylene and units based on perfluoro(alkyl vinyl ether) ([0047] Ota). A copolymer of hexafluoropropylene and vinylidene fluoride is also disclosed at [0016] Ota. Fillers of diatomaceous earth and silica are disclosed. An acid acceptor additive is disclosed ([0092] Ota). 
One skilled in the art would have been motivated to have included an acid acceptor additive in Ono since it is a commonly used additive in fluorinated copolymer compositions used for making sealing materials, as demonstrated in by Ota. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included an acid acceptor additive in the composition of Ono. 
	Regarding claim 2: Aerosil A200 is a hydrophilic silica filler having a surface area of 175 m2/g – 225 m2/g. Given that diatomaceous earth is listed as an optional additive, the combination of Ono and Ota arrives at a composition that contains no diatomaceous earth. 
	Regarding claim 3: Aerosil A200 is a hydrophilic silica filler having a surface area of 175 m2/g – 225 m2/g. Diatomaceous earth is listed as an optional filler, therefore it would have been obvious to one skilled in the art to have selected it since it is specifically listed as a suitable filler. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a composition comprising both the hydrophilic silica and diatomaceous earth. 
	Regarding claims 4-5: A crosslinking agent of an organic peroxide is disclosed at claim 4 of Ono.  
	Regarding claim 6: Magnesium oxide is disclosed ([0045] Ono) which is defined by the present invention as an acid acceptor. 
	Regarding claim 7: Ono doesn’t mention a titanium dioxide filler, although magnesium oxide or calcium oxide are disclosed. 
Ota discloses a titanium oxide filler at [0092] Ota. 
At the time of filing, a person of ordinary skill in the art would have found it obvious to substitute titanium oxide for either calcium or magnesium oxide and would have been motivated to do so because they are art recognized equivalents used for the same purpose of fillers in fluorinated compositions and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II). 
	Regarding claim 8: Ono is directed to a fluorinated copolymer composition comprising a copolymer having units based on tetrafluoroethylene and units based on propylene, namely vinylidene fluoride-hexafluoropropene-tetrafluoroethylene terpolymer ([0020] Ono). 
	Regarding claim 9: Suitable acid acceptors include magnesium oxide ([0045] Ono).
	Regarding claim 10: A laminate comprising a metal substrate is disclosed ([0081]-[0083] Ono). 
	Regarding claims 11-12: The metal substrate can be in direct contact with the crosslinked rubber, or may include an adhesive layer between the crosslinked rubber and the metal ([0032] Ono). 
	Regarding claim 13: A method for producing a metal rubber laminate comprising forming an adhesive layer on a metal substrate, forming a layer formed of the fluorinated copolymer composition on the adhesive layer, and crosslinking the layer formed of the composition is disclosed ([0032] Ono). 


Response to Arguments

Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764